Blandford, J.
Where, after a jury had been stricken by the defendant, the presiding Judge stated to another defendant, who had just been tried .and acquitted, that he was lucky to escape, and that he had the jury to' thank for it, as the evidence showed he was clearly guilty, and that he(the •Judge) did not seq,.how the jury could find such a verdict, this furnished no ground of exception on behalf of the defendant then on trial, the nremark not being made to him or in his case. Collins vs. State, (February term, 1884); 59 Ga.,159.
Judgment affirmed.